Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 21



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

  Steven Nghi Tang and
  Linda Chau Tang

           Plaintiffs,
  vs.

  NCL (BAHAMAS) LTD. d/b/a NCL,

        Defendant.
  ___________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL
  Plaintiffs, Steven Nghi Tang and Linda Chau Tang (hereinafter “Plaintiffs”), sues Defendant,
  NCL (BAHAMAS) LTD. (hereinafter, “NCL” of “the cruise line”) and alleges:

                                   THE PARTIES & JURISDICTION

  1. Plaintiff, Steven Nghi Tang, is a resident of Maryland.

  2. Plaintiff, Linda Chau Tang, is a resident of Maryland.

  3. Defendant, NCL (BAHAMAS) LTD (hereinafter referred to as “NCL”), is a foreign entity

        with its principal place of business in Miami, Florida, who is authorized to and conducts

        business in the state of Florida.

  4. This Court has diversity jurisdiction over this matter pursuant to 28 USC §1332 because

        Plaintiffs and Defendant are completely diverse and this is an action for damages that

        exceeds this Court’s minimum jurisdictional requirement of $75,000.00, exclusive of all

        interest and costs.

  5. In the event diversity jurisdiction does not apply to any or all the Plaintiffs, then this Court

        has original jurisdiction over this matter pursuant to 28 USC §1333(1) (admiralty).
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                 2 of 21
  6. Venue is proper in the United States District Court for Southern District of Florida pursuant

     to the forum selection clause contained in the passenger ticket between Plaintiffs and

     Defendant.

  7. All conditions precedent to the filing of this action have been performed or otherwise

     waived.

  8. Defendant, NCL, at all times material, personally or through an agent:

  a) Operated, conducted, engaged in or carried on a business venture in this state and/or
     county or had an office or agency in this state and/or county;

  b) Was engaged in substantial activity within this state;

  c) Operated vessels in the waters of this state;

  d) Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181
     or 48.193;

  e) The acts of Defendant set out in this Complaint occurred in whole or in part in this
     county and/or state.

  9. Defendant is subject to the jurisdiction of the Courts of this state.

  10. The causes of action asserted in this Complaint arise under the General Maritime Law of the

     United States.

  11. At all times material hereto, Defendant owned, operated, managed, maintained and/or

     controlled the vessel, Norwegian Escape.

  12. All of the named Plaintiffs are joined in this action as they assert relief which arises out of

     the same occurrence that occurred on March 3, 2019 and raises questions of law or fact

     common to all named Plaintiffs. See FRCP Rule 20(a).
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                 3 of 21
                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

  13. This lawsuit arises from an affirmative decision made by the Defendant NCL’s to sail the

     Norwegian Escape, carrying more than 4,000 paying passengers and over 1,000 crew

     members, directly into the path of a massive known, foreseeable weather event.

  14. On March 3, 2019, the passengers and crew on board the Norwegian Escape left the New

     York heading for Port Canaveral, Florida, scheduled to arrive on March 5, 2018.

  15. At approximately midnight, Defendant, NCL, knowingly and intentionally choose to sail the

     passengers and crew, on board the Norwegian Escape, into high winds causing those on

     board to be subjected to three (3) separate listing events caused by this winter storm.

  16. The severity of this storm, and its consequences were foreseeable and should have been

     anticipated, based upon the technology and resources available to NCL, and its own, third

     party, public, and private weather reports proceeding the decision to leave port from New

     York City, New York, on March 3, 2019.

  17. The consequences of the storm and the three (3) separate listing events were therefore

     avoidable and preventable by diligence, prudence and reasonable care under the

     circumstances.

  18. The Norwegian Escape was northeast of the Delmarva Peninsula at the time of the incident.

  19. The Norwegian Escape, its passengers, and crew abruptly listed (tilted) into a 45-degree

     angle, towards its left, or port, side, when the winds struck, forcing the ship perilously close

     to the sea. The most extreme gust of wind was estimated to be in excess of 115 miles per

     hour.

  20. The sustained winds were in excess of 115 mph, 100 knots, which, according to the Saffir

     Simpson Hurricane scale, is the equivalent of a Category 3 (major) hurricane.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 21
                                                                                      Tang, et. al. v. NCL
                                                                                   Complaint for Damages
                                                                                                    4 of 21
  21. Passengers describe three (3) separate tilts. First, an initial tilt. Next, a much stronger second

     tilt, and then a third tilt that caused damage across the ship.

  22. During the listing event, passengers describe hearing a "loud boom."

  23. Throughout the initial events, no shipboard announcements were made providing any

     warning, reassurances, or instructions from the captain or any crew members.

  24. The only announcement made was by ship’s captain was for a “Code Alpha,” without any

     explanation, only increasing the fears and uncertainty of the already terrified passenger

     population. Many passengers witnessed the crew of the Norwegian Escape donning their life

     vests, without explanation. In response, and reflexively, many passengers asked to be

     supplied life vests, but the crew members remained silent, serving to add to their increasing

     fear and confusion. Many passengers believed the vessel was about to capsize.

  25. During the event, passengers who were seated were thrown from their chairs and onto the

     ground. Those passengers, in their cabins, asleep, were throw out of their beds. In the casino,

     passengers experienced chaos as money, chips, game tables and chairs all crashed towards

     the port side. In one instance, many passengers, witnessed a slot machine, at which a fellow

     passenger was playing, come crashing down on top of that passenger pinning and crushing

     her which caused horrific and visible injuries. Similar events were being played out around

     the ship especially in public areas, including in the lounges and bars, where passengers were

     knocked off chairs, pinned against walls by tables, struck by glass including bottles and

     glassware and furniture, and many people were seen “flying to one side of the ship.”

  26. All Plaintiffs sustained physical impact over the course of this ordeal.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 21
                                                                                Tang, et. al. v. NCL
                                                                             Complaint for Damages
                                                                                              5 of 21
                      NCL’s CRUISING EXPERIENCE AND HISTORY

  27. Defendant NCL is an experienced cruise operator who owns and operates over fifteen (15)

     cruise ships including the Escape.

  28. Defendant NCL has been operating its ships to and from ports in the northeastern United

     States, the Caribbean, and other destinations for many years. These ports of embarkation

     (starting point of the voyage) and debarkation (end point of the voyage) include Brooklyn,

     New York; New York, New York; Boston, Massachusetts; and in the summer months,

     Anchorage Alaska; and Seattle, Washington.

  29. Defendant NCL has also been operating it's vessels in foreign ports in the northern

     hemisphere which include Quebec City, Canada; Stockholm, Sweden; Copenhagen,

     Denmark; Vancouver, B.C. Canada; Amsterdam, Netherlands; Tokyo, Japan; and in the

     southern hemisphere in Auckland, New Zealand; Buenos Aires, Argentina; Santiago, Chile;

     and Cape Horn, South Africa.

  30. It is commonly known that these ports experience harsh winters, which extend from late fall

     into early spring. A company with NCL's experience, resources, depth of knowledge,

     international scope, and the number of employees mandates a commonsense approach to

     known and foreseeable seasonal conditions. In anticipation of these foreseeable seasonal

     changes, NCL and all major cruise lines rotate ships around the globe to take advantage of

     favorable and avoid harsh seasonal conditions.

  31. When NCL began sailing to and from ports in New York and Massachusetts as well as along

     the north eastern seaboard it made a knowing and conscious decision to either avoid harsh

     winter storm conditions or manage and learn from past experience for the safety and welfare

     of its own passengers crew and multi-hundred million dollar vessels. This is elemental sound

     and best business practices.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 6 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                 6 of 21
  32. Defendant NCL’s knowing, intentional, and reckless conduct subjects NCL to the imposition

     of punitive damages.

  33. Prior to setting sail, there were numerous forecasts which predicted the storm, and its general

     path that the was to Norwegian Escape travel.

  34. Moreover, and significantly, NCL's homeport and principle place of business is Miami-Dade

     County, Florida which is well known to this Court, and all residents to colloquially be “in the

     eye of the storm” during the Atlantic hurricane season.

  35. Experience has taught all businesses and residents annually threatened by hurricane season,

     to prepare in advance, and to have a manageable and achievable hurricane preparedness plan.

     Accordingly, local businesses and residents shop, save, prepare, organize and anticipate

     needs for each and every hurricane season, acquiring supplies, non-perishable food, drinking

     and bathing water, fuel, gasoline, equipment, window coverings, and other home and

     property protection in the days and weeks before a forecasted, and approaching storm.

     Potentially catastrophic storms require a viable escape plan and greater preparation. Prudent

     safety and business practices mandate nothing less.

       PRIOR WINTER HURRICANE FORCE STORMS- THE NCL BREAKAWAY

  36. On January 2, 2018 defendant NCL had a substantially and strikingly similar winter storm

     incident involving the Norwegian Breakaway, and over 5000 passengers and crew. In that

     incident, the Breakaway was returning to the port of Bayonne, New Jersey, after it abruptly

     left NCL's private island, Great Stirrup Cay, in the Bahamas, cancelling a scheduled beach

     day, and evacuating by tender all passengers and crew by 10am on the morning of January 2,

     2018. Over 5000 passengers and crew experienced harrowing and sustained hurricane force

     winds, reported as up to 125 knots, or over 130 mph, and 30-foot to 40-foot waves.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 7 of 21
                                                                                 Tang, et. al. v. NCL
                                                                              Complaint for Damages
                                                                                               7 of 21
  37. Also substantially similar to passenger complaints during this voyage, in the Breakaway

     incident “many passengers felt abandoned by the Captain, due to a consistent lack of

     meaningful and reassuring announcements or information and updates after the ship had

     departed Great Stirrup Cay at approximately 11 a.m. on January 2, 2018, and throughout the

     harrowing voyage back to New York, ultimately arriving January 5, 2018.” See Wheeler et.

     al. v. NCL (Bahamas) Ltd., Case No. 18-cv-25374-MGC, [DE 1] COMPLAINT and Demand

     for Jury Trial against NCL.

  38. This incident became known as a “Grayson Bomb Cyclone” storm, and resulted in 251

     passengers filing suit, all of whom filed lawsuits which were ultimately consolidated in

     Wilson, et. al. v NCL Bahamas (LTD) Case No. 18-20503. This law firm represented 70

     passengers who suffered damages, many of whom suffered and were diagnosed with chronic

     PTSD and physical injuries.

  39. The path sailed by the Escape along the eastern seaboard of the United States, was very

     similar to that sailed by the Breakaway. Many of the injuries suffered by Escape passengers

     during the return voyage to New Jersey were substantially similar to those suffered in this

     event.

  40. The events encountered by NCL and passengers on the Norwegian Breakaway during the

     January 2018 voyage provide constructive notice to Defendant NCL. Those facts and

     circumstances are substantially similar and are persuasive evidence of notice sufficient to

     find liability under general maritime law and the law of this Circuit.

  41. Also before this incident, in September 2018, the Norwegian Escape was one of two cruise

     ships (the other being the Royal Caribbean Grandeur of the Seas), that were forced to change
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 8 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                 8 of 21
     its planned course, because of the threat of Hurricane Florence, diverting to Port Canaveral

     instead of the Bahamas.

                                        The Coming Storm

  42. Based on NCL's experience and it's familiarity with cruising to and from ports that

     experience winter storm conditions, and its prior experience of the Norwegian Breakaway, in

     January 2018, NCL is well equipped to anticipate, forecast, and respond to these known

     hazardous conditions. NCL is more than capable of taking timely action against these threats

     and to execute a winter storm plan to avoid or minimize the hazards created by these weather

     events.

  43. In this instance, before setting sail, rough weather and high winds were moving east across

     the United States, as a series of deadly tornadoes struck several southern states before

     moving offshore, and into the path of the Escape.

  44. Before 11:00 PM on March 3, 2019, NCL made the decision to navigate the Escape into this

     dangerous weather system along the Atlantic seaboard.

  45. NCL did so knowingly, and despite media forecasts, weather forecasts, meteorological

     reports, the ship Captain's own weather forecasts, third party services available to the Captain

     and the bridge senior crew, and NCL’s Shoreside Navigation Department.

  46. NCL knew before it left port on March 3, 2019, that the same winter storm that was in the

     Escape’s projected path, had already produced 10.6 inches of snow in Boston,

     Massachusetts, had been named “Winter Storm Scott”, which had become part of a much

     larger and unified weather system that connected all the way from the Northeast to the Deep

     South, which had spawned a significant number of tornadoes in the early afternoon hours of
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 9 of 21
                                                                                 Tang, et. al. v. NCL
                                                                              Complaint for Damages
                                                                                               9 of 21
     March 3, 2019, including as many as forty (40) tornadoes, some with estimated wind speeds

     in excess of 160 mph causing the deaths of twenty-three (23) people in Alabama.

  47. At 9:00 PM (EST), on March 3, 2019, The Weather Channel and “weather.com” reported

     that “Winter Storm Scott” quickly crossed through the southeast into Sunday evening,

     bringing moisture northward and strong winds southward. “[Winter Storm Scott’s] cold

     front, which preceded a record-breaking batch of early March Arctic air was the focus of

     severe wind gusts and a squall line”.

  48. NCL and the Escape’s shipboard officers including the Captain and senior crew are trained

     to anticipate adverse weather conditions. NCL maintains a well-staffed and equipped

     Shoreside Navigation Department, including experienced Captains, Navigators, and

     Meteorologists and are always available to assist in navigational decision making.

  49. NCL consistently tracks the positions and paths of all its vessels. NCL ensures that its

     Shoreside Navigation Department is always available for these weather events. In fact

     coordination between the ship, its bridge, Captain, senior staff, and the Shoreside Navigation

     Department is critical to the safe operation of its vessels, at sea, including the Norwegian

     Escape.

  50. On or about March 3, 2019, NCL, NCL’s Shoreside Navigation Department, and the

     Norwegian Escape's Captain were in communication regarding weather and sea forecasts,

     and jointly decided him to sail into this winter storm event.

  51. Once the storm force winds struck the Norwegian Escape many passengers felt abandoned

     by the Captain, due to a lack of meaningful, consistent, and reassuring announcements and

     updates.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 10 of 21
                                                                                    Tang, et. al. v. NCL
                                                                                 Complaint for Damages
                                                                                                 10 of 21
   52. Many passengers felt greater injuries could have been avoided by warning passengers and

      crew of the foreseeable and imminent listing event.

   53. The lack of information, warning, and reassurance by the Captain and his staff contributed to

      passengers, mental anguish, terror, and fear of not returning home safely or surviving this

      horrific event.

   54. NCL knew or should have known of these storm conditions, but nonetheless, the Norwegian

      Escape sailed towards this area of predicted high winds.

                        COUNT 1- NEGLIGENCE (Steven Nghi Tang)
   Plaintiff re-allege, adopt, and incorporate by reference the allegations in paragraphs 1

   through 54 as though alleged originally herein and further allege:

   55. Defendant NCL owed passengers including plaintiff a duty of reasonable care under the

      circumstances.

   56. On or about March 3, 2019, NCL and/or its agents, servants, and/or employees breached its

      duty to Plaintiff to act with reasonable care under the circumstances.

   57. Moreover, the Defendant, NCL, had constructive notice of the dangers of sailing the

      Norwegian Escape into a known, foreseeable, forecasted, and predicted winter storm which

      could, and did, generate hurricane force winds resulting in a severe listing of the ship based

      upon its prior experience with the Norwegian Breakaway in January 2018.

   58. NCL had actual notice, in this event, when it chose to sail into the projected severe winds and

      weather conditions on March 3, 2019, because it's Shoreside Navigation Department, NCL,

      and Norwegian Escape’s Captain and senior crew was guilty of negligently operating and

      navigating the Norwegian Escape.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 11 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                11 of 21
   59. By this same conduct, NCL created this dangerous and hazardous condition which caused

      damages, injury, pain, and suffering to all plaintiffs and many other passengers and crew who

      experienced the harrowing winter storm events.

   60. Plaintiff was injured due to the fault and/or negligence of Defendant NCL, and/or its agents,

      servants, and/or employees as follows:

              a. Failure to use reasonable care to provide a safe voyage for Plaintiffs and others
                 similarly situated, fit with proper and adequate machinery, crew, and equipment;
                 and/or

              b. Navigating and operating the subject vessel into severe known and foreseeable
                 weather conditions; and/or

              c. Failing to have proper policies and procedures in place to determine whether if
                 and when it is appropriate to sail into dangerous weather conditions; and/or

              d. Failing to have proper policies and procedures in place to decide when to abandon
                 a previously scheduled itinerary due to adverse weather conditions;

              e. Failing to heed and follow forecasts of severe and potentially dangerous weather
                 conditions;

              f. Affirmatively deciding to sail the vessel into the projected and scheduled path of
                 the winter storm and failing to re-route the ship despite severe weather warnings;
                 and/or

              g. Failing to have adequate technology capable of properly monitoring weather
                 conditions in real time; and/or

              h. Sailing the vessel into hurricane-force winds; and/or

              i. Failing to turn back the vessel and/or divert the vessel and/or seek safe harbor
                 before and encountering the hurricane-force winds; and/or

              j. Failing to warn passengers of the imminent dangers of approaching foreseeable
                 severe weather, severe wind, and wave conditions, and advising passengers and
                 crew to take shelter, avoid open spaces, and public areas in an effort to limit and
                 or minimize standing and/or sitting and/or walking around during the foreseeable
                 listing event in light of the expected weather and sea conditions; and/or
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 12 of 21
                                                                                    Tang, et. al. v. NCL
                                                                                 Complaint for Damages
                                                                                                 12 of 21
           k. Failing to warn passengers of the imminent dangers and advising them to brace or
              position themselves safely during the listing event in light of the expected weather
              and sea conditions; and/or

           l. Once the initial event happened, and after the first listing event, while the storm
              continued, by failing to make regular, consistent and reassuring announcements
              throughout the ship, to communicate with passengers and to reassure them that
              their Captain and senior crew were managing and controlling the situation to the
              best of their ability in an effort to assuage fears and to provide leadership during
              the crisis; and/or

           m. Failing to take a safe route from New York to avoid the hurricane-force winds;
              and/or

           n. Failing to alter the route to a safer route while at sea; and/or

           o. Exposing the vessel to weather and sea conditions that the vessel was unfit for;
              and/or

           p. Failing to promulgate and/or enforce adequate policies and procedures to prevent
              the vessel from sailing into dangerous weather conditions; and/or

           q. Failing to promulgate and or enforce adequate policies and procedures to require
              the vessel to turn around and/or divert the vessel’s path from the dangerous
              weather conditions; and/or

           r. Failing to utilize and engage the ship’s stabilizers in an attempt to manage,
              minimize, or control the worst impacts of the storm winds, waves, swells and
              listing events; and/or

           s. Failing to use reasonable care to promulgate and/or enforce adequate policies and
              procedures to ensure that the vessel was operated in a safe weather condition;
              and/or

           t. Exposing its passengers to hurricane force weather conditions; and/or

           u. Failure to promulgate and/or enforce adequate policies and procedures to ensure
              that safety would not be compromised for cost and/or profits; and/or

           v. Failure to adequately maintain the Norwegian Escape, its engines and machinery,
              so as to prevent the failure of shipboard systems necessary to ensure the
              reasonable safety of its passengers; and/or

           w. Failure to warn of inadequate maintenance aboard the vessel as it was sailing
              through dangerous weather conditions; and/or
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 13 of 21
                                                                                  Tang, et. al. v. NCL
                                                                               Complaint for Damages
                                                                                               13 of 21


             x. Failure to adequately inspect the Norwegian Escape, its engines, machinery, and
                systems to prevent the failure of shipboard systems necessary to ensure the
                reasonable safety of its passengers; and/or

             y. Failure to promulgate policies and/or procedures aimed at preventing the failure
                of shipboard systems necessary to ensure the reasonable safety of its passengers;
                and/or

             z. Failure to promulgate policies and/or procedures aimed at ensuring an adequate
                emergency plan to protect the health and welfare of passengers during an
                emergency; and/or

             aa. Failure to determine and/or appreciate the hazards associated with operating the
                 subject vessel’s propulsion system while encountering severe weather and sea
                 conditions; and/or

             bb. Knowingly, willfully, wantonly, and outrageously deciding to sail the subject
                 vessel into severe weather conditions while knowing the high probability of injury
                 and/or death to passengers; and/or

             cc. Failure to promulgate adequate storm avoidance policies aimed at ensuring the
                 safety of passengers; and/or

             dd. Failure to employ an in-house meteorological staff tasked with monitoring storms
                 and/or sea conditions to ensure the safety of passengers.

   61. At all material times, Defendant NCL had exclusive custody and control of the vessel,

      Norwegian Escape.

   62. Defendant knew of the foregoing conditions causing Plaintiffs’ injuries and did not correct

      them, or the conditions existed for a sufficient length of time so that Defendant in the

      exercise of reasonable care under the circumstances should have learned of them and

      corrected them.

   63. As a result of the negligence of NCL, Plaintiffs were injured about their body and

      extremities, suffered both physical pain and suffering, mental and emotional anguish, loss of

      enjoyment of life, temporary and/or permanent physical disability, impairment,
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 14 of 21
                                                                                                 Tang, et. al. v. NCL
                                                                                              Complaint for Damages
                                                                                                              14 of 21
       inconvenience in the normal pursuits and pleasures of life, feelings of economic insecurity,

       disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

       expenses in the care and treatment of their injuries including life care, suffered physical

       handicap, lost wages, income lost in the past, and their working ability and earning capacity

       has been impaired. The injuries and damages are permanent or continuing in nature, and

       Plaintiffs will suffer the losses and impairments in the future.

   WHEREFORE, the Plaintiffs demand judgment for all damages recoverable under the

   law against the Defendant, including punitive damages1, and demands trial by jury.

                        COUNT 2- NEGLIGENCE (Linda Chau Tang)
   Plaintiff re-allege, adopt, and incorporate by reference the allegations in paragraphs 1

   through 54 as though alleged originally herein and further allege:

   64. Defendant NCL owed passengers including plaintiff a duty of reasonable care under the

       circumstances.

   65. On or about March 3, 2019, NCL and/or its agents, servants, and/or employees breached its

       duty to Plaintiff to act with reasonable care under the circumstances.

   66. Moreover, the Defendant, NCL, had constructive notice of the dangers of sailing the

       Norwegian Escape into a known, foreseeable, forecasted, and predicted winter storm which

       could, and did, generate hurricane force winds resulting in a severe listing of the ship based

       upon its prior experience with the Norwegian Breakaway in January 2018.

   67. NCL had actual notice, in this event, when it chose to sail into the projected severe winds and

       weather conditions on March 3, 2019, because it's Shoreside Navigation Department, NCL,




   1
    “A plaintiff may recover punitive damages under general maritime law, consistent with the common-law rule,
   where the plaintiff’s injury was due to the defendant’s wanton, willful, or outrageous conduct.” Lobegeiger v.
   Celebrity Cruises, Inc., No. 11-21620-CIV, 2011 WL 3703329, at *7 (S.D. Fla. Aug. 23, 2011).
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 15 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                15 of 21
      and Norwegian Escape’s Captain and senior crew was guilty of negligently operating and

      navigating the Norwegian Escape.

   68. By this same conduct, NCL created this dangerous and hazardous condition which caused

      damages, injury, pain, and suffering to all plaintiffs and many other passengers and crew who

      experienced the harrowing winter storm events.

   69. Plaintiff was injured due to the fault and/or negligence of Defendant NCL, and/or its agents,

      servants, and/or employees as follows:

              a. Failure to use reasonable care to provide a safe voyage for Plaintiffs and others
                 similarly situated, fit with proper and adequate machinery, crew, and equipment;
                 and/or

              b. Navigating and operating the subject vessel into severe known and foreseeable
                 weather conditions; and/or

              c. Failing to have proper policies and procedures in place to determine whether if
                 and when it is appropriate to sail into dangerous weather conditions; and/or

              d. Failing to have proper policies and procedures in place to decide when to abandon
                 a previously scheduled itinerary due to adverse weather conditions;

              e. Failing to heed and follow forecasts of severe and potentially dangerous weather
                 conditions;

              f. Affirmatively deciding to sail the vessel into the projected and scheduled path of
                 the winter storm and failing to re-route the ship despite severe weather warnings;
                 and/or

              g. Failing to have adequate technology capable of properly monitoring weather
                 conditions in real time; and/or

              h. Sailing the vessel into hurricane-force winds; and/or

              i. Failing to turn back the vessel and/or divert the vessel and/or seek safe harbor
                 before and encountering the hurricane-force winds; and/or

              j. Failing to warn passengers of the imminent dangers of approaching foreseeable
                 severe weather, severe wind, and wave conditions, and advising passengers and
                 crew to take shelter, avoid open spaces, and public areas in an effort to limit and
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 16 of 21
                                                                                    Tang, et. al. v. NCL
                                                                                 Complaint for Damages
                                                                                                 16 of 21
              or minimize standing and/or sitting and/or walking around during the foreseeable
              listing event in light of the expected weather and sea conditions; and/or

           k. Failing to warn passengers of the imminent dangers and advising them to brace or
              position themselves safely during the listing event in light of the expected weather
              and sea conditions; and/or

           l. Once the initial event happened, and after the first listing event, while the storm
              continued, by failing to make regular, consistent and reassuring announcements
              throughout the ship, to communicate with passengers and to reassure them that
              their Captain and senior crew were managing and controlling the situation to the
              best of their ability in an effort to assuage fears and to provide leadership during
              the crisis; and/or

           m. Failing to take a safe route from New York to avoid the hurricane-force winds;
              and/or

           n. Failing to alter the route to a safer route while at sea; and/or

           o. Exposing the vessel to weather and sea conditions that the vessel was unfit for;
              and/or

           p. Failing to promulgate and/or enforce adequate policies and procedures to prevent
              the vessel from sailing into dangerous weather conditions; and/or

           q. Failing to promulgate and or enforce adequate policies and procedures to require
              the vessel to turn around and/or divert the vessel’s path from the dangerous
              weather conditions; and/or

           r. Failing to utilize and engage the ship’s stabilizers in an attempt to manage,
              minimize, or control the worst impacts of the storm winds, waves, swells and
              listing events; and/or

           s. Failing to use reasonable care to promulgate and/or enforce adequate policies and
              procedures to ensure that the vessel was operated in a safe weather condition;
              and/or

           t. Exposing its passengers to hurricane force weather conditions; and/or

           u. Failure to promulgate and/or enforce adequate policies and procedures to ensure
              that safety would not be compromised for cost and/or profits; and/or

           v. Failure to adequately maintain the Norwegian Escape, its engines and machinery,
              so as to prevent the failure of shipboard systems necessary to ensure the
              reasonable safety of its passengers; and/or
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 17 of 21
                                                                                  Tang, et. al. v. NCL
                                                                               Complaint for Damages
                                                                                               17 of 21


             w. Failure to warn of inadequate maintenance aboard the vessel as it was sailing
                through dangerous weather conditions; and/or

             x. Failure to adequately inspect the Norwegian Escape, its engines, machinery, and
                systems to prevent the failure of shipboard systems necessary to ensure the
                reasonable safety of its passengers; and/or

             y. Failure to promulgate policies and/or procedures aimed at preventing the failure
                of shipboard systems necessary to ensure the reasonable safety of its passengers;
                and/or

             z. Failure to promulgate policies and/or procedures aimed at ensuring an adequate
                emergency plan to protect the health and welfare of passengers during an
                emergency; and/or

             aa. Failure to determine and/or appreciate the hazards associated with operating the
                 subject vessel’s propulsion system while encountering severe weather and sea
                 conditions; and/or

             bb. Knowingly, willfully, wantonly, and outrageously deciding to sail the subject
                 vessel into severe weather conditions while knowing the high probability of injury
                 and/or death to passengers; and/or

             cc. Failure to promulgate adequate storm avoidance policies aimed at ensuring the
                 safety of passengers; and/or

             dd. Failure to employ an in-house meteorological staff tasked with monitoring storms
                 and/or sea conditions to ensure the safety of passengers.

   70. At all material times, Defendant NCL had exclusive custody and control of the vessel,

      Norwegian Escape.

   71. Defendant knew of the foregoing conditions causing Plaintiffs’ injuries and did not correct

      them, or the conditions existed for a sufficient length of time so that Defendant in the

      exercise of reasonable care under the circumstances should have learned of them and

      corrected them.

   72. As a result of the negligence of NCL, Plaintiffs were injured about their body and

      extremities, suffered both physical pain and suffering, mental and emotional anguish, loss of
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 18 of 21
                                                                                                 Tang, et. al. v. NCL
                                                                                              Complaint for Damages
                                                                                                              18 of 21
       enjoyment of life, temporary and/or permanent physical disability, impairment,

       inconvenience in the normal pursuits and pleasures of life, feelings of economic insecurity,

       disfigurement, aggravation of any previously existing conditions therefrom, incurred medical

       expenses in the care and treatment of their injuries including life care, suffered physical

       handicap, lost wages, income lost in the past, and their working ability and earning capacity

       has been impaired. The injuries and damages are permanent or continuing in nature, and

       Plaintiffs will suffer the losses and impairments in the future.

   WHEREFORE, the Plaintiffs demand judgment for all damages recoverable under the

   law against the Defendant, including punitive damages2, and demands trial by jury.

              COUNT 3 – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                               (Steven Nghi Tang)

   Plaintiffs re-allege, adopt, and incorporate by reference the allegations in paragraphs 1 through

   54 as though alleged originally herein and further allege:


   73. At all times material, due to the negligence and/or gross negligence and/or intentional

       conduct of the Defendant, Plaintiffs were placed in an immediate risk of physical harm.

       Plaintiffs’ risk of physical harm included but is not limited to injury and/or death and/or

       severe emotional and/or psychological trauma.

   74. Defendant’s negligence and/or gross negligence and/or intentional and/or willful, wanton,

       and outrageous conduct caused severe mental and/or emotional harm and/or distress in the

       Plaintiffs, such as fear and anxiety. These emotional injuries and/or damages have also

       resulted in physical manifestations, such as sickness, nausea, exhaustion, fatigue, headaches,

       insomnia, lack of sleep, poor sleep and nightmares.

   2
    “A plaintiff may recover punitive damages under general maritime law, consistent with the common-law rule,
   where the plaintiff’s injury was due to the defendant’s wanton, willful, or outrageous conduct.” Lobegeiger v.
   Celebrity Cruises, Inc., No. 11-21620-CIV, 2011 WL 3703329, at *7 (S.D. Fla. Aug. 23, 2011).
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 19 of 21
                                                                                        Tang, et. al. v. NCL
                                                                                     Complaint for Damages
                                                                                                     19 of 21
   75. During the three listing events alleged in the complaint, Plaintiffs were subjected to the

      violent hurricane-force winds, “loud booms” from the ship’s haul and/or machinery, and a

      general uncertainty about the seaworthiness of the vessel causing a reasonable fear of death

      and the sinking of the vessel.

   76. Plaintiffs aboard the Norwegian Escape were placed in the zone of danger as a result of the

      violent weather conditions. Each Plaintiff was in close proximity to conditions which did

      cause or could have caused serious physical, mental and/or emotional injury and/or illness.

   77. Fear of death and experience of mental, emotional and/or physical harm were genuine and

      well founded and Plaintiffs suffered mental or emotional harm (such as fright and anxiety)

      that was caused by the negligence of NCL. This fright and anxiety has further manifested

      itself as multiple physical symptoms experienced by the Plaintiffs, including but not limited

      to insomnia, depression, anxiety, nightmares, and dizziness.

   78. As a result of the negligent inflection of emotional distress by NCL, Plaintiffs were injured

      about Plaintiffs’ body and extremities, suffered both physical pain and suffering, mental and

      emotional anguish, loss of enjoyment of life, temporary and/or permanent physical disability,

      impairment, inconvenience in the normal pursuits and pleasures of life, feelings of economic

      insecurity, disfigurement, aggravation of any previously existing conditions therefrom,

      incurred medical expenses in the care and treatment of their injuries including life care,

      suffered physical handicap, lost wages, income lost in the past, and their working ability and

      earning capacity has been impaired. The injuries and damages are permanent or continuing in

      nature, and Plaintiffs will suffer the losses and impairments in the future.

   WHEREFORE, the Plaintiffs demand judgment for all damages recoverable under the law

   against the Defendant, including punitive damages, and demands trial by jury.
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 20 of 21
                                                                                   Tang, et. al. v. NCL
                                                                                Complaint for Damages
                                                                                                20 of 21
             COUNT 4 – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                              (Linda Chau Tang)

   Plaintiffs re-allege, adopt, and incorporate by reference the allegations in paragraphs 1 through

   54 as though alleged originally herein and further allege:


   79. At all times material, due to the negligence and/or gross negligence and/or intentional

      conduct of the Defendant, Plaintiffs were placed in an immediate risk of physical harm.

      Plaintiffs’ risk of physical harm included but is not limited to injury and/or death and/or

      severe emotional and/or psychological trauma.

   80. Defendant’s negligence and/or gross negligence and/or intentional and/or willful, wanton,

      and outrageous conduct caused severe mental and/or emotional harm and/or distress in the

      Plaintiffs, such as fear and anxiety. These emotional injuries and/or damages have also

      resulted in physical manifestations, such as sickness, nausea, exhaustion, fatigue, headaches,

      insomnia, lack of sleep, poor sleep and nightmares.

   81. During the three listing events alleged in the complaint, Plaintiffs were subjected to the

      violent hurricane-force winds, “loud booms” from the ship’s haul and/or machinery, and a

      general uncertainty about the seaworthiness of the vessel causing a reasonable fear of death

      and the sinking of the vessel.

   82. Plaintiffs aboard the Norwegian Escape were placed in the zone of danger as a result of the

      violent weather conditions. Each Plaintiff was in close proximity to conditions which did

      cause or could have caused serious physical, mental and/or emotional injury and/or illness.

   83. Fear of death and experience of mental, emotional and/or physical harm were genuine and

      well founded and Plaintiffs suffered mental or emotional harm (such as fright and anxiety)

      that was caused by the negligence of NCL. This fright and anxiety has further manifested
Case 1:20-cv-20967-KMM Document 1 Entered on FLSD Docket 03/03/2020 Page 21 of 21
                                                                                        Tang, et. al. v. NCL
                                                                                     Complaint for Damages
                                                                                                     21 of 21
      itself as multiple physical symptoms experienced by the Plaintiffs, including but not limited

      to insomnia, depression, anxiety, nightmares, and dizziness.

   84. As a result of the negligent inflection of emotional distress by NCL, Plaintiffs were injured

      about Plaintiffs’ body and extremities, suffered both physical pain and suffering, mental and

      emotional anguish, loss of enjoyment of life, temporary and/or permanent physical disability,

      impairment, inconvenience in the normal pursuits and pleasures of life, feelings of economic

      insecurity, disfigurement, aggravation of any previously existing conditions therefrom,

      incurred medical expenses in the care and treatment of their injuries including life care,

      suffered physical handicap, lost wages, income lost in the past, and their working ability and

      earning capacity has been impaired. The injuries and damages are permanent or continuing in

      nature, and Plaintiffs will suffer the losses and impairments in the future.

   WHEREFORE, the Plaintiffs demand judgment for all damages recoverable under the law

   against the Defendant, including punitive damages, and demands trial by jury.


      Dated: March 2, 2020


                                                                              Respectfully submitted,


                                                                                HOLZBERG LEGAL
                                                                     Offices at Pinecrest II, Suite 220
                                                                              7685 S.W. 104th Street
                                                                                Miami, Florida 33156
                                                                          Telephone: (305) 668-6410
                                                                           Facsimile: (305) 667-6161
                                                                            By: /s/ Glenn J. Holzberg
                                                                           GLENN J. HOLZBERG
                                                                             Florida Bar No.: 369551
                                                                          Glenn@holzberglegal.com
                                                                                 Counsel for Plaintiffs
